                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

TRENTON BELL,                                          )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )       Civil No. 3:18-cv-00873
                                                       )       Judge Trauger
WILSON COUNTY JAIL, ET AL,                             )
                                                       )
       Defendants.                                     )

                                             ORDER

       On May 2, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 36), to which no timely objections have been filed. The only action by the plaintiff

is another letter, addressed to the “Office of the Clerk”, that does not fulfill the outstanding

obligations ordered by the court. The Report and Recommendation is therefore ACCEPTED and

made the findings of fact and conclusions of law of this court. For the reasons expressed therein,

it is hereby ORDERED that this action is DISMISSED for failure to prosecute and failure to

comply with this court’s orders.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       ENTER this 17th day of June 2019.



                                                       ________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. District Judge
